Case 2:17-cr-00200-FLA Document 34 Filed 01/12/21 Page 1 of 2 Page ID #:147



 1

                                              r ~ ~~..
 2                                              DISTRICT   COURT
                                    CLERK, U.S.

 3
                                         JAN 12 221
 4
                                        DISTrb~T OF      CALIDF~PU
                                 CENTRAL (11~/                    TIY
 5                               BY

 6

 7

 8                              UNITED STATES DISTRICT COURT
 G•l                           CENTRAL DISTRICT OF CALIFORNIA
10
1 1 ~ UNITED STATES OF AMERICA,
12
                                        Plaintiff,                      CASE NO. CR-17-00200-FLA
13
                               v.                                       ORDER OF DETENTION AFTER
14                                                                      HEARING (Fed.R.Cim.P. 32.1(a)(6)
       ROOSEVELT D. VALLERY,                                            18 U.S.C. § 3143(a) Alle ations of
15                                                                      Violations ofProbation/supervised
                                        Defendant.                      Release Conditions)
16
17
           On arrest warrant issued by the United States District Court for the
18
       ~~}Y'tCl ~1~7'~C~o~IL~~Orru.c,involving                  alleged      violations   of conditions    of
19
       probation supervised release:
20
                1. The court finds that no condition or combination of conditions will
21
                      reasonably assure:
22
                      A.(1~ the appearance of defendant as required; and/or
23
                      B.( ) the safety of any person or the community.
24
               2. The Court concludes:
25
                      A.( ) Defendant has failed to demonstrate by clear and convincing
26
                               evidence that he is not likely to pose a risk to the safety of any
27
28

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94(06/07)                                                                                  Page 1 of2
Case 2:17-cr-00200-FLA Document 34 Filed 01/12/21 Page 2 of 2 Page ID #:148




 1                          other persons or the community. Defendant poses a risk to the
 2                          safety of other persons or the community based on:
 3

 4

 5

 6

 7

 8                  B. (1~ Defendant has failed to demonstrate by clear and convincing
 9                          evidence that he is not likely to flee ifreleased. Defendant poses
10                          a flight risk based on: `~„~,~;('Q -~ ~f                  ~.4~~P.11~-~''
11                          ~O         U~ ~~~'~.Yl C2
12

13

14

15

16            IT IS ORDERED that defendant be detained.
17

18

19

20 ~ DATED: January 12, 2021
                                                   HONORABLE A ICIA G.                  SENBERG
21                                                 UNITED STATES MAGIS                   TE JUDGE
22

23

24

25

26

27

28

                              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                             Page 2 of2
